196 U.S. 562 (1905)
WHEELER
v.
PLUMAS COUNTY.
No. 122.
Supreme Court of United States.
Submitted January 12, 1905.
Decided February 20, 1905.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
Mr. C.C. Cole, Mr. Joseph C. Campbell and Mr. Thomas H. Breeze for petitioners.[1]
Mr. U.S. Webb and Mr. L.N. Peter for respondent.[1]
*563 MR. JUSTICE McKENNA delivered the opinion of the court.
This case was submitted with Flanigan v. Sierra County. It is also an action for the recovery of a sum of $2,100, alleged to be due for license tax, and $50 damages. The taxes were imposed under an ordinance of the county of Plumas, substantially similar to the ordinance passed on in Flanigan v. Sierra County. The action was brought in the Superior Court of Plumas County and removed, upon the petition of the petitioners herein, to the Circuit Court for the Northern District of California. In that court, petitioners demurred to the complaint, which, being overruled, and they declining to answer, judgment was taken against them by default. It was affirmed by the Circuit Court of Appeals.
The questions are identical with those passed on in Flanigan v. Sierra County, and on the authority of that case the
Judgment is reversed and cause remanded for further proceedings.
NOTES
[1]  Submitted simultaneously with Flanigan v. Sierra County. For abstract of arguments see ante, p. 553.